DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 84 (end portion/tip; paragraphs 36-37).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 11, paragraph 45, both instances of “front leg 210” should be changed since the front leg was already given reference character 202.  It is suggested Applicant 
Page 12, paragraph 46, “rear leg 224” should be changed to --rear leg portion 224-- for consistency purposes.
Page 12, paragraph 46, “front raceway 212” should be changed to --front raceway 226--.
Page 13, paragraph 49, “lengthening of the front leg and shortening of the rear leg” should be changed to --lengthening of the rear leg and shortening of the front leg--.
Appropriate correction is required.

Claim Objections
Claims 3 and 16 are objected to because of the following informalities:
Claim 3, line 4, “;” should be changed to --; and--.
Claim 3, line 5, “further comprises” should be changed to --further comprising--.
Claim 16, line 4, “;” should be changed to --; and--.
Claim 16, line 5, “further comprises” should be changed to --further comprising--.
Claim 16, line 6, “extends” should be changed to --extending--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 18 and 19 recites the locking mechanism as comprising a plate having an aperture and a spring biased to urge the plate against an outer surface of the front or rear strut.  It seems this is the embodiment of the locking mechanism shown in FIGS. 14A-15.  However, claim 1 already recited that the walker comprises a mechanical linear actuator that includes a rotating element having an interface with a track on the respective strut, whereby rotational motion of the rotating element translates to corresponding linear motion of the strut.  As such, it appears that the embodiment recited in claims 18-19 contradicts the embodiment already recited in claim 1, from which claims 18-19 depend from via claim 17, since the embodiment shown in FIGS. 14A-15 does not include a track that interfaces with the rotating element (plate). Therefore, one of ordinary skill in the art would not know how to make of use the invention as claimed in claims 18 and 19 in relation to claim 1.  



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the rotating element including an interface with a track on the respective strut relative to which the rotating element rotates” in lines 12-14.  Due to the wording of this limitation, it is unclear which element has the track - the rotating element or the respective strut, as the term “interface with a track” seems to be one element/combination of elements that are together.  Clarification is required.
 Claim 2 recites “the track comprises a rack gear on the respective strut” in line 2.  It is unclear which track is being referred to in this instance as two have previously been recited (one on each leg pair, as per lines 5 and 13 of claim 1).  Clarification is required.
Claim 2 recites “the rotating element comprises a gear” in line 3.  It is unclear which rotating element is being referred to in this instance as two have previously been recited (one on each leg pair, as per lines 5 and 11-12 of claim 1).  Clarification is required.
Claim 3 recites “a rear rack gear that includes notches along the rear strut” in line 6.  It is unclear which rear strut is being referred to in this instance as two have 
Claim 3 recites “a rear circular gear that rotates relative to the rear leg” in line 7.  It is unclear which rear leg is being referred to in this instance as two have previously been recited (one on each leg pair, as per lines 5-6 of claim 1).  Clarification is required.
Claim 4 recites “the cross brace including the front circular gear and the rear circular gear” lines 2-3.  First, it is unclear which cross brace is being referred to in this instance as two have previously been recited (lines 1-2 of the claim).  Second, it is unclear which front circular gear is being referred to in this instance as two have previously been recited (one on each leg pair, as per as per lines 5, 11-12 of claim 1 and lines 1, 3 of claim 3).  Lastly, it is unclear if each cross brace (since two have been recited in lines 1-2 of the claim) comprises a front circular gear and a rear circular gear.  If so, only one rear circular gear was previously recited (lines 6-7 of claim 3), so it is not understood how each cross brace could have the one singular rear gear mounted therein.  Clarification is required.
Claim 6 recites “the front and rear circular gears” in line 1.  It is unclear which front circular gear is being referred to in this instance as two have previously been recited (one on each leg pair, as per lines 5, 11-12 of claim 1 and lines 1, 3 of claim 3).  Clarification is required.
Claims 7-13 recite “the front circular gear” multiple times throughout the claims.  Regarding claim 7, it is unclear which front circular gear is being referred to in this instance as two have previously been recited (one on each leg pair, as per lines 5, 11-12 of claim 1 and lines 1, 3 of claim 3).  Regarding all claims depends from claim 7, it is 
Claim 11 recites “the cross brace including the front circular gear and the rear circular gear” lines 2-3.  First, it is unclear which cross brace is being referred to in this instance as two have previously been recited (lines 1-2 of the claim).  Second, it is unclear which front circular gear is being referred to in this instance as two have previously been recited (one on each leg pair, as per as per lines 5, 11-12 of claim 1 and lines 1, 3 of claim 3), as discussed above.  Lastly, it is unclear if each cross brace (since two have been recited in lines 1-2 of the claim) comprises a front circular gear and a rear circular gear.  If so, only one rear circular gear was previously recited (lines 6-7 of claim 3), so it is not understood how each cross brace could have the one singular rear gear mounted therein.  Clarification is required.
Claim 21 recites “a front sprocket attached to and coaxial with the front circular gear” in line 2.  It is unclear which front circular gear is being referred to in this instance as two have previously been recited (one on each leg pair, as per lines 5 and 11 of claim 20).  Clarification is required.
Claim 21 recites “a rear sprocket attached to and coaxial with the rear circular gear” in line 3.  It is unclear which rear circular gear is being referred to in this instance as two have previously been recited (one on each leg pair, as per lines 5 and 13 of claim 20).  Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 14, 17-19, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brodie (US-2020/0246210 A1).
Claim 1: Brodie discloses a walker comprising: a first leg pair (108a); a second leg pair (108b); a cross beam (109) connecting the first and second leg pairs in a parallel, spaced apart relationship (FIG. 2), wherein each leg pair comprises: a U-shaped tube defining a front leg (110) and a rear leg (112); a front strut (110b) telescopically movable within the front leg and extending outwardly therefrom; a rear strut (112b) telescopically movable within the rear leg and extending outwardly therefrom; and a mechanical linear actuator (900) that includes a rotating element (925, 926) adapted to rotate relative to at least one of the front leg or the rear leg (both the front and rear legs as both have a separate linear actuator), the rotating element including an interface (905) with a track (140) on the respective strut relative to which the rotating element rotates (FIGS. 9-11C), whereby rotational motion of the rotating element translates to corresponding linear motion of the strut (once 925,926 has been rotated the strut is free to be moved linearly).

Claim 17: Brodie discloses a locking mechanism (118, 600) having a first condition to disable the telescoping movement of at least one of the front and rear struts (FIG. 7) and a second condition to enable the telescoping movement of at least one of the front and rear struts (FIG. 8); and a control apparatus (120, 122) adapted to selectively operate the locking mechanism in one of the first or second conditions (paragraph 55).
Claim 18: Brodie discloses the locking mechanism as comprising: a plate (630) having an aperture extending through the plate to receive a portion of the front or rear strut (as seen in FIGS. 7 and 8, the legs pass through 630); a spring (620) biased to urge the plate against an outer surface of the front or rear strut to provide the first condition of the locking mechanism (via 605; paragraph 66).
Claim 19: Brodie discloses the control apparatus as comprising: a lever (120) mounted to one of the cross beam or the U-shaped tube of one of the first or second leg pairs (mounted to the U-shaped tubes, as seen in FIGS. 2-3); a connecting element (122) between the lever and the plate, the connecting element adapted to transfer actuation of the lever to the plate to urge the plate against the spring to provide the second condition of the locking mechanism (paragraph 55).
.



Claim(s) 1, 2, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard (US-5,649,558).
Claim 1: Richard discloses a walker comprising: a first leg pair (20); a second leg pair (30); a cross beam (12, 14) connecting the first and second leg pairs in a parallel, spaced apart relationship (FIG. 1), wherein each leg pair comprises: a U-shaped tube defining a front leg (28, 38, respectively) and a rear leg (26, 36, respectively); a front strut (44, 46, respectively) telescopically movable within the front leg and extending outwardly therefrom; a rear strut (40, 42, respectively) telescopically movable within the rear leg and extending outwardly therefrom; and a mechanical linear actuator (parts included inside 70 and also part 64) that includes a rotating element (80) adapted to rotate relative to at least one of the front leg or the rear leg (80 rotates relative to the front leg), the rotating element including an interface with a track (64) on the respective strut relative to which the rotating element rotates (as seen in FIG. 4), whereby 
Claim 2: Richard discloses the track as comprising a rack gear (rack 64) on the respective strut, and wherein the rotating element comprises a gear (gear 80) that rotates relative to at least one of the front leg or the rear leg and includes teeth that provide a pinion to interface with the rack gear (col. 2, lines 15-18).
Claim 27: Richard discloses a method for adjusting height of a walker, comprising: rotating a rotating element (80) relative to at least one of a front leg or a rear leg of the walker (80 rotates relative to the front leg 28, 38 of the walker) to interface with a track (64) on a respective strut (44, 46), the respective strut extending outwardly from the leg relative to which the rotating element is being rotated; and translating the rotation of the rotating element to corresponding linear motion of the respective strut to adjust a length of at least the leg from which the respective strut extends (col. 4, lines 35-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodie (US-2020/0246210 A1) as applied to claim 1 above, and further in view of Richard (US-5,649,558).
Claim 3: Brodie is discussed above and teaches a track on each of the front struts and each of the rear struts (as seen in FIG. 2), but teaches the track to be apertures (140) and the rotating member to be a spring plunger/spring-assisted mechanism.  However, Brodies does teaches that other means for controlling the leg adjustment system may be used, such as a rack and pinion (paragraph 75), but does not give explicit details about the rack/pinion structure.  Richard discloses a walker comprising: a first leg pair (20); a second leg pair (30); a cross beam (12, 14) connecting the first and second leg pairs in a parallel, spaced apart relationship (FIG. 1), wherein each leg pair comprises: a U-shaped tube defining a front leg (28, 38, respectively) and a rear leg (26, 36, respectively); a front strut (44, 46, respectively) telescopically movable within the front leg and extending outwardly therefrom; a rear strut (40, 42, respectively) telescopically movable within the rear leg and extending outwardly therefrom; and a mechanical linear actuator (parts included inside 70 and also part 64) that includes a rotating element (80) adapted to rotate relative to at least one of the front leg or the rear leg (80 rotates relative to the front leg), the rotating element including an interface with a track (64) on the respective strut relative to which the rotating element rotates (as seen in FIG. 4), whereby rotational motion of the rotating element translates to corresponding linear motion of the strut (col. 4, lines 35-53), wherein the track as comprising a rack gear (rack 64) on the respective strut, and wherein the rotating element comprises a gear (gear 80) that rotates relative to at least 
Claim 4: Brodies teaches a cross brace (111) extending between the front and rear legs of each leg pair (FIG. 2). Richard teaches the front circular gear as being in a housing (70). As such, if both a front gear and rear gear were added to the frame of Brodie, it would have been obvious to also include the gears in one housing that extended between the front and rear legs of each leg pair, i.e. a cross brace.  This would protect both of the gears/a user from the gears, while also providing overall structurally rigidity to the frame.
Claim 5: Richard teaches the front rack gear to extend along an inner edge of the front strut (FIG. 1), so it would have been obvious to extend the rear rack gear along the inner edge of the rear strut that faces the inner edge of the front strut, so that the rear circular gear does not extend past the footprint already formed by the walker, thus conserving space.
Claim 6: Brodie teaches the front and rear rotating mechanisms to be operatively coupled together such that moving the front strut in a given direction with respect to the front leg results in moving the rear strut in an opposite direction with respect to the rear leg (via member 1210, so if the spring-assisted mechanism taught by Brodie were .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodie (US-2020/0246210 A1) in view of Richard (US-5,649,558).
Brodie discloses a walker comprising: a first leg pair (108a); a second leg pair (108b); a cross beam (109) connecting the first and second leg pairs in a parallel, spaced apart relationship (FIG. 2), wherein each leg pair comprises: a U-shaped tube defining a front leg (110) and a rear leg (112); a front strut (110b) telescopically movable within the front leg and extending outwardly therefrom; a rear strut (112b) telescopically movable within the rear leg and extending outwardly therefrom; and a mechanical linear actuator (118/900) that includes a rotating element (925, 926) adapted to rotate relative to a respective leg (as seen in FIG. 2, there is mechanism actuator on each of the four legs), the rotating element including an interface (905) with notches (apertures 140) on the respective strut relative to which the rotating element rotates (FIGS. 9-11C), whereby rotational motion of the rotating element translates to corresponding linear motion of the strut (once 925,926 has been rotated the strut is free to be moved linearly).
Brodie teaches notches/apertures each of the front struts and each of the rear struts (as seen in FIG. 2), but the rotating member to be a spring plunger/spring-assisted mechanism that interfaces with the notches.  However, Brodies does teaches that other means for controlling the leg adjustment system may be used, such as a rack and pinion (paragraph 75), but does not give explicit details about the rack/pinion 
Regarding the connecting element, Brodie teaches the front and rear rotating mechanisms to be operatively coupled together such that moving the front strut in a .

Allowable Subject Matter
Claim 26 is allowed.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-13 and 21-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636